Gtlfillan, C. J.
This action is under the statute to •determine adverse claims to real estate, the defendant claiming title to the real estate throug'h a sale upon judgment and execution in his favor against a grantor of plaintiff.
There are only two points raised here. The cause was tried before a referee, and after defendant had given proof •of the judgment and docketing, the execution and sale, the plaintiff offered to prove that the judgment was not entered at the date at which it purported to be entered. This was objected to, but the evidence was taken, the referee reserving his decision as to the admissibility of the evidence, and *118afterwards he decided it to be inadmissible, and excluded it. No exception was reserved. For this reason the point cannot be considered by this court. Martin v. Desnoyer, 1 Minn. 156 ; Roehl v. Baasen, 8 Minn. 26.
The second point made is that, at the time of the execution sale, there was pending a suit in equity, in the nature of a creditor’s bill, by defendant against plaintiff and others, to enforce the judgment on which the execution issued, against this real estate. The pending of this suit did not affect the validity of the execution and the sale under it
Judgment affirmed.